IN RE: Medford, Thomas; — Plaintiffs); Applying for Supervisory and/or Remedial Writs; Parish of Jefferson 24th Judicial District Court Div. “B” Number 84-2705; to the Court of Appeal, Fifth Circuit, Number 99-KH-377
Writ granted in part; otherwise denied. If it has not done so already, the district court is ordered to issue a ruling on relator’s claims based on newly discovered evidence, first raised in relator’s application for post-conviction relief filed in April, 1994, see State ex rel. Medford v. Whitley, 95-2974 (La.1/26/96), 666 So.2d 652, but not treated in the district court’s order of March 1, 1999. In all other respects, the application is denied.
*1113TRAYLOR, J., not on panel.
KNOLL, J., would deny;the writ.